Exhibit 10.2

 

THIRD AMENDMENT TO

 

MASTER PROFESSIONAL SERVICES AGREEMENT

 

 

BY AND BETWEEN

 

MACRO*WORLD RESEARCH CORPORATION

 

AND

 

GENPACT INTERNATIONAL, INC. , HUNGARIAN BRANCH



 

 

DATED:  March 23, 2009

 

 

--------------------------------------------------------------------------------


 

THIRD AMENDMENT TO

MASTER PROFESSIONAL SERVICES AGREEMENT

 

                This Third Amendment (the “Amendment”) entered into and
effective March 23, 2009 amends that certain Master Professional Services
Agreement dated as of November 30, 2005 (as amended, modified and supplemented
from time to time, the “Agreement”) by and between Macro*World Research
Corporation, a North Carolina corporation having a principal place of business
at 301 S. College Street, Charlotte, NC 28288 (“Wachovia”) and Genpact
International, Inc. (as successor in business to Genpact International,
S.A.R.L.), a Delaware corporation with an office at 1251 Avenue of the Americas,
New York, NY 10020, acting through its Hungarian Branch, having its principal
place of business at Duna Plaza Offices, 4th Floor, H-1138, Budapest Váci út
178, Hungary (“Genpact”).

 

                WHEREAS, Wachovia and Genpact are parties to the Agreement and
have agreed to amend the Agreement as provided herein.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and of other good and valid consideration, the receipt and sufficiency
of which are hereby acknowledged, Wachovia and Genpact hereby agree as follows:

 

AMENDMENTS TO THE AGREEMENT

 

1.                                      Section 4.8, “Key Wachovia Competitors”,
is deleted in its entirety.

 

2.                                      Schedule A is amended in part by
deleting the definition of Key Wachovia Competitors.

 

3.                                      Sections 27.3 (a) and (b)  (Notices) of
the Agreement shall be amended by replacing the contact information for Genpact
as follows:

 

“In the case of Genpact

 

Genpact International, Inc.

1251 Avenue of the Americas

Suite 41

New York, NY 10020

Attention: General Counsel

 

GENERAL

 

4.                                      Defined Terms.

 

Capitalized terms used herein and not otherwise defined have the meaning given
in the Agreement.

 

5.                                      Authority For Amendment.

 

The execution, delivery and performance of this amendment has been duly
authorized by all requisite corporate action on the part of Wachovia and Genpact
and upon execution by all parties, will constitute a legal, binding obligation
thereof.

 

2

--------------------------------------------------------------------------------


 

6.                                      Effect of Amendment.

 

Except as specifically amended hereby, the Agreement, and all terms contained
therein, remains in full force and effect.  The Agreement, as amended by this
Amendment, constitutes the entire understanding of the Parties with respect to
the subject matter hereof.

 

7.                                      Binding Effect; Severability.

 

Each reference herein to a Party hereto shall be deemed to include its
successors and assigns, all of whom shall be bound by this Amendment and in
whose favor the provisions of this Amendment shall inure.  In case any one or
more of the provisions contained in this Amendment shall be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby.

 

8.                                      Further Assurances.

 

The parties hereto agree to execute such other documents and instruments and to
do such other and further things as may be necessary or desirable for the
execution and implementation of this Amendment and the consummation of the
transactions contemplated hereby and thereby.

 

9.                                      Governing Law.

 

This Amendment shall be governed by and construed in accordance with the laws of
the State of New York.

 

10.                               Counterparts.

 

This Amendment may be executed in counterparts, each of which shall constitute
an original, but all of which, when taken together, shall constitute but one
agreement.

 

IN WITNESS WHEREOF, the Parties have caused this Third Amendment to be executed
by their respective duly authorized representatives, all as of the day and year
first above written.

 

Macro*World Research Corporation

 

Genpact International, Inc.,

 

 

 

Hungarian Branch

 

 

 

 

 

By:

/s/ Scott P. Berrier

 

By:

/s/ Victor F. Guaglianone

 

 

 

 

 

Name:

Scott P. Berrier

 

Name:

Victor F. Guaglianone

 

 

 

 

 

Title:

SVP and Director

 

Title:

SVP and General Counsel

 

 

 

 

 

Date:

3/24/09

 

Date:

March 23, 2009

 

3

--------------------------------------------------------------------------------